Case 4:19-cv-04349 Document 10 Filed on 12/17/19 in TXSD Page 1 of 2
Case 4:19-cv-04349 Document8 Filed on 11/06/19 in TXSD Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

 

 

 

   

 

 

 

 

 

 

 

 

LISA J. KAES

Plaintiff(s)

Y.

Civil Action No. 4:19-cv-04349
AVANTEUSA, LTD.

Rt ; Ae !

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address} AVANTEUSA, LTD.
C/O REGISTERED AGENT
MIKE MOORE
3600 S. Gessner Suite 225
HOUSTON, TX 77063

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a){2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Joseph S. Davidson

Sulaiman Law Group, Ltd.

2500 S. Highland Avenue, Suite 200
Lombard, IL 60148

(630) 575-8181

Tf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

David J. Bradley, Clerk of Court

Date: November 6, 2019

 

s/ A. Lerma

 

 

Signature of Clerk or Deputy Clerk
Case 4:19-cv-04349 Document 10 Filed on 12/17/19 in TXSD Page 2 of 2

AO 440 (Rev, 06/12) Summons in a Civil Action {Page 2)

 

Civil Action No. 4:19-cv-04349

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P, 4 (1)

This summons for (name of individual and title, if any) AVANTEUSA, LTD. was received by me on (date) Dec 3,
2019, 12:35 pm.

-~ I personally served the summons on the individual at (place) on (date)
. OF

[___] [left the summons at the individual's residence or usual place of abode with (name) :
person of suitable age and discretion who resides there, on (date) , and mailed a copy
to the individual’s last known address; or

I served the summons on (name of individual) MIKE MOORE , who is designated by law to accept service of
process on behalf of (name of organization) AVANTEUSA, LTD, on (date) Fri, Dec 13 2019 ; or

a

bad I returned the summons unexecuted because: or
[ Other: : or
My fees are $ for travel and $ for services, for a total of $ $0.00.

I declare under penalty of perjury that this information is true.

Date: 12/16/19

 

“LA

x Server's signature
Ray Gehe Sturges - Process Server - PSC-1198 Exp. 7/31/20

 

Printed name and title

P.O. Box 958, League City, TX 77574

Server's address

 

Additional information regarding attempted service, etc.:
1) Successful Attempt: Dec 13, 2019, 10:35 am at 3600 S. GESSNER RD., SUITE 225, HOUSTON, TX 77063 received by
AVANTEUSA, LTD., BY DELIVERING TO ITS REGISTERED AGENT, MIKE MOORE.

DELIVERED TO THE ABOVE-NAMED WAS A SUMMONS IN A CIVIL ACTION, COMPLAINT, ORDER FOR
CONFERENCE AND DISCLOSURE OF INTERESTED PARTIES AND JUDGE SIM LAKES COURT PROCEDURES
AND ATTACHMENTS
